Exhibit 10.2

 

PROMISSORY NOTE

 

$725,000.00

  Executed in Fulton County, GA     Dated as of the 15th day of November, 2005

 

The undersigned, COACH INDUSTRIES GROUP, INC., a Nevada corporation (hereinafter
referred to as “Maker”), promises to pay to the order of BFT FUNDING COMPANY NO.
1, a limited liability company (hereinafter, together with any holder hereof,
referred to as “Payee”), at 12330 SW 53rd Street, Suite 703, Cooper City, FL
33330, or at such other place as Payee may from time to time designate, the
principal sum of Seven Hundred Twenty Five Thousand United States Dollars (U.S.
$725,000.00), together with interest thereon from the date hereof at the
interest rate set forth below, which sums are to be repaid as follows:

 

This Note shall bear interest at the fixed rate of twelve (12%) percent (the
“Note Interest Rate”), and shall be due and payable, principal and interest as
follows: the sum of U.S. $75,000.00 payable December 1, 2005; the sum of U.S.
$75,000.00 payable January 1, 2006; the sum of U.S. $75,000.00 payable
February 1, 2006; the sum of U.S. $125,000.00 payable March 1, 2006; the sum of
U.S. $75,000.00 payable April 1, 2006, the sum of U.S. $75,000.00 payable May 1,
2006; the sum of U.S. $125,000.00 payable June 1, 2006; the sum of U.S.
$125,000.00 payable September 1, 2006; and, the sum of U.S. $10,399.15 payable
December 1, 2006 (the “Maturity Date”) at which time the entire principal
balance and all accrued and unpaid interest thereon, together with all other
applicable charges shall be due and payable in full. Maker acknowledges that all
amounts of money due and payable pursuant to the terms hereof are absolutely and
unconditionally due and owning and are not, and will not be, subject to any off
set, deduction or defense and, under all circumstances, must be timely paid
regardless of any claim or contention or Maker.

 

Interest charged under this Note shall be computed on the basis of a 360-day
year for the actual number of days elapsed. All payments hereunder shall be made
in such coin or currency of the United States of America as at the time of
payment shall be legal tender for the payment of public and private debts, and
shall be applied first to interest and lawful charges and expenses then accrued
and then to principal.

 

In order to compensate Payee for loss and expense occasioned by handling
delinquent payments, which include, but are not limited to, the cost of
processing and collecting delinquencies, Maker shall pay to Payee, in addition
to any interest or other sums payable under this Note, a service charge equal to
five percent (5%) of the amount of any payment not received by Payee within ten
(10) days of the due date thereof.

 

From and after the date upon which any payment of principal or interest
hereunder becomes due and payable (whether by acceleration or otherwise) if the
same is not timely paid, or upon the occurrence of any other event of default
under the terms and provisions of this Note, interest shall be payable on all
sums outstanding hereunder at the maximum rate permitted by applicable law (the
“Default Rate”), and shall be due and payable ON DEMAND. Any judgment

 

Page 1 of 4



--------------------------------------------------------------------------------

obtained by Payee against Maker as to any amounts due under this Note shall also
bear interest at the Default Rate.

 

In the event of the continuation of any default in the payment of any interest
or principal under this Note for a period of ten (10) days after such payment
becomes due, or upon the occurrence of any other event of default under the
terms and provisions of this Note or any other document(s) delivered to Payee in
connection with this Note, or any other obligation of Maker to Payee, then Payee
may declare the entire unpaid principal amount outstanding hereunder, together
with interest accrued thereon and any other lawful charges accrued hereunder,
immediately due and payable.

 

Upon the happening of any of the following events, each of which shall
constitute a default hereunder (each an “Event of Default”), all sums due
hereunder shall thereupon or thereafter, at Payee’s option, without notice or
demand, become immediately due and payable: (a) failure of any Obligor (which
term shall mean and include each Maker, Endorser, Surety, Guarantor, general
partner of Maker or other party liable for payment of or pledging collateral or
security under this Note) to pay any sum due hereunder or due by any Obligor to
Payee under any other promissory note or under any security instrument or
written obligation of any kind now existing or hereafter created; (b) occurrence
of default in payment or an Event of Default under this Note or the indebtedness
evidenced hereby; (c) death of any Obligor; (d) filing of any petition under the
Bankruptcy Code or any similar federal or state statute by or against any
Obligor or the insolvency of any Obligor; (e) making of a general assignment by
any Obligor for the benefit of creditors, appointment of or taking possession by
a receiver, trustee or custodian or similar official for any Obligor or for any
assets of any such Obligor or institution by or against any Obligor of any kind
of insolvency proceedings or any proceeding for dissolution or liquidation of
any Obligor; (f) entry of a material judgment against any Obligor; (g) material
falsity in any certificate, statement, representation, warranty or audit at any
time furnished to Payee by or on behalf of any Obligor pursuant to or in
connection with this Note, or otherwise including any omission to disclose any
substantial contingent or liquidated liabilities or any material adverse change
in any facts disclosed by any certificate, statement, representation, warranty
or audit furnished to Payee; (h) issuance of any material writ of attachment or
writ of garnishment or filing of any lien against any Collateral or the property
of any Obligor; (j) dissolution, termination, merger, consolidation, or
reorganization of any Obligor; (k) assignment or sale by any Obligor of any
equity in any Collateral securing payment of this Note without the prior written
consent of Payee; (l) cancellation of any guaranty with respect hereto without
the prior written consent of Payee; or (m) occurrence of any material default
under any guaranty executed in connection with this Note or under any obligation
of Maker or of any Obligor to Payee.

 

Payee shall have all of the rights and remedies of a creditor under all
applicable law. Without limiting the generality of the foregoing, upon the
occurrence of any default in payment or Event of Default hereunder, Payee may,
at its option, and without notice or demand (i) declare the entire unpaid
principal and accrued interest accelerated and due and payable at once, together
with any and all other liabilities of Maker or any of such liabilities selected
by Payee; and (ii) set-off against this Note all monies owed by Payee in any
capacity to Maker, whether or not due,

 

Page 2 of 4



--------------------------------------------------------------------------------

and also set-off against all other liabilities of Maker to Payee all monies owed
by Payee in any capacity to Maker, and Payee shall be deemed to have exercised
such right of set-off, and to have made a charge against any such money
immediately upon the occurrence of such default, although made or entered on the
books subsequent thereto. The requirement of reasonable notice shall be met if
such notice is, at the option of Payee, hand delivered, sent via expedited
courier, or mailed, postage pre-paid to Maker, at the address given to Payee by
Maker, or at any other address shown on the records of Payee at least five
(5) days before the time of sale.

 

In no event shall Payee be entitled to unearned or unaccrued interest or other
charges or rebates, except as may be authorized by law, and should any interest
or other charges paid by Maker or other parties liable for the payment of this
Note result in the computation or earning of interest in excess of the maximum
rate of interest that is legally permitted under applicable law, then any and
all such excess shall be and the same is hereby waived by Payee, and any and all
such excess shall be automatically credited against and reduce the balance due
under this indebtedness, and the portion of said excess which exceeds the
balance due under this indebtedness, shall be paid by Payee to Maker and parties
liable for the payment of this Note. Payee may, in determining the maximum rate
permitted under applicable law in effect from time to time, take advantage of
(i) the maximum rate of interest permitted under Florida law or federal law,
whichever is higher, including any laws regarding parity among lenders; and
(ii) any other law, rule or regulation in effect from time to time available to
Payee, which exempts Payee from any limit upon the rate of interest it may
charge, or grants to Payee the right to charge a higher rate of interest than
that permitted by Chapter 687, Florida Statutes. In determining whether or not
the interest paid or payable under any specific contingency exceeds the highest
lawful rate, Payee shall, to the maximum extent permitted under applicable law
(a) characterize any non-principal payment as an expense, fee or premium rather
than as interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) “spread” the total amount of interest throughout the maximum term of the
obligation so that the interest rate is uniform throughout the entire term of
the obligation.

 

The provisions of this Note shall be construed according to the internal laws
(and not the laws of conflicts) of the State of Florida; except as set forth
above, if Federal law would allow the payment of interest hereunder at a higher
maximum rate than would be applicable under Florida law, in which case such
Federal law shall apply to the determination of the highest applicable lawful
rate of interest hereunder.

 

No delay or omission on the part of Payee in exercising any right hereunder
shall operate as a waiver of such right or of any other rights under this Note.
Presentment, demand, protest, notice of dishonor and all other notices are
hereby waived by Maker. Maker promises and agrees to pay all costs of collection
and attorneys’ fees, which shall include reasonable attorneys’ fees in
connection with any suit, out of court, in trial, on appeal, in bankruptcy
proceedings or otherwise, incurred or paid by Payee in enforcing this Note or
preserving any right or interest of Payee set forth herein. Any notice to Maker
shall be sufficiently served for all purposes if placed in the mail, postage
prepaid, addressed to, or left upon the premises at the address of Maker as
provided to Payee.

 

Page 3 of 4



--------------------------------------------------------------------------------

Maker agrees that Broward County, Florida shall be the proper venue for any and
all legal proceedings arising out of this Note or any document related hereto.

 

WAIVER OF TRIAL BY JURY. MAKER AND PAYEE HEREBY MUTUALLY, KNOWINGLY, WILLINGLY,
INTENTIONALLY AND VOLUNTARILY WAIVE THEIR RIGHT TO TRIAL BY JURY AND NO PARTY,
NOR ANY ASSIGNEE, SUCCESSOR, HEIR, OR LEGAL REPRESENTATIVE OF THE PARTIES (ALL
OF WHOM ARE HEREINAFTER REFERRED TO AS THE “PARTIES”) SHALL SEEK A JURY TRIAL IN
ANY LAWSUIT, PROCEEDING, COUNTERCLAIM, OR ANY OTHER LITIGATION PROCEEDING BASED
UPON OR ARISING OUT OF THIS NOTE OR ANY INSTRUMENT EVIDENCING, SECURING, OR
RELATING TO THE INDEBTEDNESS AND OTHER OBLIGATIONS EVIDENCED HEREBY OR ANY
RELATED AGREEMENT OR INSTRUMENT, ANY OTHER COLLATERAL FOR THE INDEBTEDNESS
EVIDENCED HEREBY OR ANY COURSE OF ACTION, COURSE OF DEALING, STATEMENTS (WHETHER
VERBAL OR WRITTEN) OR ACTIONS RELATING TO THE INDEBTEDNESS OR THIS NOTE. THE
PARTIES ALSO WAIVE ANY RIGHT TO CONSOLIDATE ANY ACTION IN WHICH A JURY TRIAL HAS
BEEN WAIVED, WITH ANY OTHER ACTION IN WHICH A JURY TRIAL HAS NOT BEEN WAIVED.
THE PROVISIONS OF THIS PARAGRAPH HAVE BEEN FULLY NEGOTIATED BY THE PARTIES. THE
WAIVER CONTAINED HEREIN IS IRREVOCABLE, CONSTITUTES A KNOWING AND VOLUNTARY
WAIVER, AND SHALL BE SUBJECT TO NO EXCEPTIONS. PAYEE HAS IN NO WAY AGREED WITH
OR REPRESENTED TO MAKER OR ANY OTHER PARTY THAT THE PROVISIONS OF THIS PARAGRAPH
WILL NOT BE FULLY ENFORCED IN ALL INSTANCES.

 

THE PROPER FLORIDA DOCUMENTARY STAMP TAX HAS EITHER BEEN PAID OR THIS PROMISSORY
NOTE WAS NOT EXECUTED WITIHN FLORIDA AND NO DOCUMENTARY STAMP TAX IS DUE.

 

COACH INDUSTRIES GROUP, INC. By:  

/s/ FRANCIS O’DONNELL

--------------------------------------------------------------------------------

Name: Francis O’Donnell

Title: Chairman and Chief Executive Officer

 

Page 4 of 4